06/04/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                   Assigned on Briefs April 27, 2021, at Knoxville

                 STATE OF TENNESSEE v. DESMOND PRICE

                 Appeal from the Criminal Court for Shelby County
                Nos. 19-03870, C1905007 J. Robert Carter, Jr., Judge
                      ___________________________________

                           No. W2020-00952-CCA-R3-CD
                       ___________________________________


Desmond Price, Defendant, entered a guilty plea to one count of attempted conspiracy to
possess more than 150 grams of heroin in exchange for a nine-year sentence and the
dismissal of the remaining three counts of the indictment. The parties agreed that
Defendant would serve his sentence consecutively to the sentence for another unrelated
conviction. Subsequently, Defendant filed a motion pursuant to Rule 35 of the Tennessee
Rules of Criminal Procedure, arguing that he was a candidate for split confinement. The
trial court denied the motion. This appeal followed. After our review, we determine that
the trial court properly denied the relief sought by Defendant in the Rule 35 motion.
Accordingly, the judgment of the trial court is affirmed. The matter is remanded to the
trial court for entry of judgments dismissing the remaining three counts of the indictment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and J. ROSS DYER, JJ., joined.

Michael R. Working (at hearing and on appeal) and John Dolan (at guilty plea), Memphis,
Tennessee, for the appellant, Desmond Price.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Chris Scruggs,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION
      In May of 2019, Defendant and twenty-nine other individuals were indicted by the
Shelby County Grand Jury for two counts of conspiracy to sell or deliver more than 150
grams of heroin in a drug-free school zone and two counts of conspiracy to sell or deliver
more than 2000 grams of fentanyl in a drug-free school zone.

       Defendant entered a guilty plea on February 3, 2020. At the guilty plea hearing,
counsel for the State indicated that, had the case gone to trial the “proof would have been
that between the time period of December 19, 2018, . . . until May 29, 2019,” Defendant
was a participant in “at least one hand to hand transaction . . . whereby [an undercover
police officer] bought a small amount of what turned out to be fentanyl.” After the “hand
to hand transaction,” Defendant was pulled over and identified by the officer. After the
sale, a “wire tap” revealed a number of individuals were “moving product” all over
Memphis. Counsel for the State revealed that this was a “negotiated settlement” that was
“on par with what everybody else received.”

       Defendant acknowledged that he was pleading guilty to a lesser-included offense in
exchange for a nine-year sentence that would be served consecutively to a sentence in
another case. Defendant also acknowledged that the remaining counts would be dismissed.
Defendant agreed that he was pleading guilty voluntarily and freely. The trial court
accepted the guilty plea and sentence, entering an order on the guilty plea and judgment of
conviction on February 3, 2020. The special conditions box on the judgment simply states
“Cts. 2, 3, 4.” From statements made at the guilty plea hearing, we discern that the
remaining three counts would be dismissed. There are no judgments in the record
disposing of these counts.

      On June 24, 2020, Defendant filed a motion pursuant to Rule 35 of the Tennessee
Rules of Criminal Procedure requesting that the “remainder of his sentence be served as a
suspended sentence.”1 Defendant argued that he was “likely a candidate for split
confinement” and asked the trial court to reassess and modify his sentence. While this
motion was filed stamped by the trial court, it was not signed by counsel for Defendant.

       The trial court held a brief hearing on the motion the same day it was filed. At the
hearing, the trial court found that it had jurisdiction to hear the matter. The trial court noted
State v. Patterson 564 S.W.3d 423 (Tenn. 2018), indicated that relief should not be granted
“where it was an agreed upon sentence unless there have been significant post-sentencing
circumstances that cause it to be done - - needed it - - for it to rectify and - - you know,
manifest injustice or whatever.” The trial court found that Defendant “agreed to this
sentence” and “barring something . . . that may have changed” it was not appropriate to
modify the sentence. The trial court entered an order denying the motion on the same day.

1
    Defendant states in his brief that he filed this motion on May 27, 2020.
                                                      -2-
       Defendant filed a pro se notice of appeal on July 10, 2020.

                                          Analysis

       On appeal, Defendant argues that the trial court applied an “incorrect legal standard”
and reached an “illogical conclusion in direct opposition” to the holding in Patterson. As
a result, Defendant asks this Court to remand the matter for either a hearing on the merits
or entry of a suspended sentence. The State argues that the motion should have been denied
because it was untimely. Alternatively, the State contends that the trial court properly
denied the motion because Defendant failed to provide post-sentencing facts that would
have allowed the trial court to provide relief.

        Tennessee Rule of Criminal Procedure 35 provides a mechanism by which a
defendant may seek reduction of his sentence within 120 days after the date the sentence
is imposed or probation is revoked. Tenn. R. Crim. P. 35(a). There are “[n]o extensions”
for this time limitation and “[n]o other actions toll the running of this time limitation.” Id.
Defendant’s sentence was imposed on February 3, 2020. The Rule 35 motion was filed
stamped on June 24, 2020, 142 days after the sentence was imposed. The trial court should
have denied the motion on this ground alone.

        Moreover, a trial court may deny a Rule 35 motion without a hearing. Id. at 35(c).
A defendant may appeal the denial of the motion. Id. at 35(d). When an appellate court
reviews the denial of a motion to reduce or modify a sentence, the standard is whether the
trial court abused its discretion. State v. Edenfield, 299 S.W.3d 344, 346 (Tenn. Crim. App.
2009).

        Where a Defendant has entered a plea agreement with a specific sentence, that
sentence may only be modified pursuant to Rule 35(b) “where unforeseen, post-sentencing
developments would permit modification of a sentence in the interest of justice.” State v.
McDonald, 893 S.W.2d 945, 947 (Tenn. Crim. App. 1994); see State v. Patterson, 564
S.W.3d 423, 434 (Tenn. 2018) (“[A] defendant is required to provide such information
only if the defendant’s Rule 35 motion seeks reduction of a specific sentence imposed in
exchange for a guilty plea. For Rule 35 motions of this type, the McDonald standard
remains applicable and appropriate.”). Here, Defendant provided no such information
other than to complain that his sentence was somehow disproportionate to that of the other
codefendants. The trial court did not abuse its discretion. Defendant is not entitled to
relief.

                                         Conclusion

                                             -3-
      For the foregoing reasons, the judgment of the trial court is affirmed. The matter is
remanded to the trial court for entry of judgments disposing of counts 2, 3, and 4 in
accordance with State v. Berry, 503 S.W.3d 360, 364-65 (Tenn. 2015).


                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -4-